Citation Nr: 0736325	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-13 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for chronic fatigue, weight 
change, body aches, headaches, sleep disturbance, memory 
loss, and loss of coordination, claimed as related to an 
undiagnosed illness resulting from service in the Persian 
Gulf War.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel





INTRODUCTION

The appellant had active military service from October 1984 
to February 1985 and November 1990 to September 1991.  He had 
service in Southwest Asia from January to August 1991.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Baltimore, Maryland, Regional Office 
(RO).  The veteran's case is now being handled out of the RO 
in Wilmington, Delaware.

The veteran requested a Travel Board Hearing, which a June 
2005 RO letter informed him was scheduled for August 23, 
2005.  The claims file reflects no evidence of the letter 
having been returned to VA by the U.S. Postal Service as 
undeliverable.  The veteran failed to appear for his 
scheduled hearing, and the claims file reflects no evidence 
of him having requested that the hearing be rescheduled.  
Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.702 (2007).

In December 2006, the Board denied the veteran's claim for 
entitlement to service connection for post-traumatic stress 
disorder and remanded the undiagnosed illness claim to the 
RO, via the Appeals Management Center (AMC), in Washington, 
DC, for additional development.  The AMC completed the 
additional development as directed, continued the denial of 
the claim, and returned the case to the Board for further 
appellate review.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The preponderance of the competent evidence does not show 
the veteran to manifest clinically confirmed symptoms of 
chronic fatigue, weight change, body aches, headaches, sleep 
disturbance, memory loss, and loss of coordination


CONCLUSION OF LAW

The claim for entitlement to service connection for chronic 
fatigue, weight change, body aches, headaches, sleep 
disturbance, memory loss, and loss of coordination, claimed 
as related to an undiagnosed illness resulting from service 
in the Persian Gulf War is precluded by law.  38 U.S.C.A. §§ 
1110, 1117, 5103, 5103A, 5107(b) (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002 and Supp. 2006), 
have been met.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  In January 2007, pursuant to the Board remand, 
VA provided the veteran comprehensive VCAA notice of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain, and how disability evaluations and 
effective dates determined in the event the claim is allowed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, the veterans claim was reviewed on a de novo basis 
after issuance of that letter, as shown in the July 2007 
Supplemental Statement of the Case (SSOC).  Thus, all notice 
requirements were met and any timing-of-notice error was 
cured and rendered harmless.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure a timing defect).
VA has fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and by affording him VA examinations.  The veteran was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the veteran that reasonably affects 
the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).

One other preliminary point merits mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Section 1117 of Title 38, United States Code, authorizes VA 
to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

Title 38, Code of Federal Regulations, Section 3.317, defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.

The law defines a qualifying chronic disability as that which 
results from an undiagnosed illness, a medically unexplained 
chronic multi-symptom illness that is defined by a cluster of 
signs or symptoms (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome), or any diagnosed 
illness that VA determines in regulations warrants a 
presumption of service connection.  38 U.S.C.A. § 1117.  This 
statute also provides that signs or symptoms that may be 
manifestations of an undiagnosed illness or a chronic multi-
symptom illness include: (1) fatigue; (2) unexplained rashes 
or other dermatological signs or symptoms; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurological signs and 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the upper or lower respiratory system; 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.

VA regulations provide that for a disability to be presumed 
to have been incurred in service, the disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  This regulation also provides 
that disabilities that have existed for 6 months or more and 
disabilities that show intermittent episodes of improvement 
and worsening over a 6-month period will be considered 
chronic.  The 6-month period of chronicity will be measured 
from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability 
first became manifest.

Compensation shall not be paid under 38 C.F.R. § 3.317, 
however, if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  Id.

The Board further notes that, on December 27, 2001, the 
President signed into law H.R. 1291, the Veterans Education 
and Benefits Expansion Act of 2001, Public Law No. 107-103, 
115 Stat. 976, which contains, among other things, new 
provisions relating to Persian Gulf War veterans. Section 202 
of the new statute expands compensation availability for 
Persian Gulf vets to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, in addition to any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  These changes in law were effective 
on March 1, 2002.

Analysis

In June 2000, the RO received the veteran's claim.  He 
attached a print out which contains a list of symptoms of 
systemic diseases, miscellaneous neurological symptoms, and 
psychological symptoms.  The veteran indicated by check marks 
that he manifested practically all of the symptoms listed.  
They include: chronic fatigue, abnormal weight change, severe 
body aches, general achiness, headaches, sleep disturbance, 
memory loss, and loss of coordination.  He submitted no 
evidence in support of his claim.

The service medical records note the veteran's complaints of 
and treatment for a head injury with dizziness, chest and 
back pains, and genitourinary symptoms between April and July 
1991.  The headaches, reported the veteran, were secondary to 
his having hit his head on a wall.  He also reported 
difficulty sleeping.  Examination revealed the absence of 
knots and that pupil reaction as normal, but the forehead was 
sore.  He was limited to lifting no more than 10 pounds for 
seven days after being seen for back pain.  The genitourinary 
complaints were diagnosed in June 1971 as prostatitis and 
cystitis.

The veteran noted on his April 1991 Report Of Medical History 
For Release From Active Duty that he had experienced 
headaches, eye, ear, and nose trouble, shortness of breath, 
chest pain, leg cramps, gastrointestinal symptoms, joint 
symptomatology, and mental symptoms, including depression and 
trouble sleeping.  The April 1991 Report Of Examination For 
Release From Active Duty, however, showed that the examiner 
assessed all areas as normal.  The only notation was that the 
veteran receive an EKG prior to separation.

The veteran completed another Report Of Medical History in 
August 1991, on which he indicated "No" in every category 
of Block 11.  On a separate form of the same date specific to 
his service in Southwest Asia, he denied having had any 
fever, fatigue, weight loss, or yellow jaundice; swelling of 
lymph nodes, stomach, or other body parts; a cough or sinus 
infection; and nightmares or trouble sleeping.  He did 
indicate having experienced a skin rash or sores, urinary 
problems, and that he believed he was exposed to chemical and 
germ agents.  The August 1991 Report Of Examination notes 
that the examiner indicated the veteran's abdominal pain was 
secondary to a resolved kidney infection; he needed a 
dermatology consult; and a consult for increased anxiety.  
All other areas were assessed as normal.  The mental consult 
resulted in a diagnosis of alcohol dependence in remission 
and phases of life.  Low back pain was noted in Axis III.  
Lumbar spine X-rays were normal.

Following his release from active service, the veteran 
applied for service connection for his low back disorder in 
November 1991.  From the dates of his treatment records, he 
apparently submitted the application while a VA inpatient for 
treatment of alcohol dependence, cannabis abuse, and 
psychoactive substance abuse.  Approximately one week prior 
to his December 1991 VA examination, the veteran was involved 
in an automobile accident as a passenger.  Records of Kent 
General Hospital, Delaware, note his inability to remember 
the incidents surrounding the accident, his complaints of 
pain in his head and a headache, and upper back pain.  A CT 
scan of the head was normal, and X-rays noted the prospect of 
a muscle spasm of the cervical spine.  The diagnosis was 
post-concussive syndrome.

After his discharge from Kent Hospital, the veteran presented 
at a VA facility in late December 1991, the day before his VA 
examination.  He complained of continuous headaches, blurred 
vision, and neck pain since the accident.  The 
examiner/screener noted a diagnosis of post-concussion 
syndrome.

At the December 1991 VA general examination, the examiner 
noted the veteran was examined because of multiple problems 
relating primarily to back pain, aching of the joints, and 
stomach problems.  The veteran reported that his low back 
pain began in January 1991, he was treated on several 
occasions for it, including with Flexeril, and that he was 
concerned with his taking Flexeril while consuming alcohol.  
The examiner noted his alcohol-related rehabilitation.  The 
veteran also complained of a generalized aching discomfort in 
his joints, which started in June 1991.  The examiner noted 
it was difficult to obtain a complete history from the 
veteran, as he tended to ramble.  But the veteran did 
complain of headaches and dizziness.  The report reflects no 
notation by the examiner of the veteran's involvement in an 
automobile accident earlier in the month.

Physical examination revealed no positive clinical findings.  
There was no evidence of swelling, atrophy, or tenderness of 
the muscles; no contractures were noted and, all joints 
manifested normal range of motion (ROM).  Neurological 
examination revealed normal motor status, coordination, 
reflexes, and sensory status.  Equilibrium status was 
appropriate.  X-rays were read as showing normal results, 
except for spina bifida occulta at S1.  The examiner rendered 
diagnoses of back pain, aching of the joints, and stomach 
problems.  He noted the veteran to have a lot of generalized 
complaints, but deemed it appropriate to note again that that 
the ROM of all of his joints were appropriate, as well as the 
absence of tenderness.

A November 1992 rating decision granted service connection 
for a low back disorder.  That decision also notes, without 
specifics, that service connection was not granted for 
Persian Gulf War-related items.

The veteran's treatment records for the period between 1991 
and 2000 note his treatment for an acquired mental disorder.  
A June 2000 entry notes the veteran was scheduled for a 
Persian Gulf Protocol in August 2000, but no further 
information is contained in the claims file as to whether the 
examination was cancelled, the veteran failed to report, or 
otherwise.  In any event, in December 2006 the Board remanded 
the appeal so that appropriate examinations could be 
conducted.

At the general portion of the March 2007 examination, the 
veteran told the examiner that he experienced problems with 
memory loss, confusion, sleep deprivation, chronic fatigue, 
and lack of concentration, and that he did not report any of 
those symptoms to his provider in Southwest Asia.  The 
examiner noted that, while the veteran reported continued 
problems with his symptoms, he could not provide details 
about who he was seen by.  He reported that he slept four 
hours a night, he did not have any arm or leg weakness, or 
fevers.

The examiner's exhaustive examination essentially noted no 
positive history or clinical findings.  X-rays of the lumbar 
spine, hips, knees, and shoulders, were read as normal.  The 
examiner rendered diagnoses of low back pain and pain in the 
hips, knees, and shoulders.  He noted that a lumbar sprain 
was resolved, and there was no evidence of degenerative joint 
disease of the lumbar spine.  The diagnosis of pain in the 
hips, knees, and shoulders notwithstanding, physical 
examination of those joints revealed no abnormal findings.  
The examiner noted that the X-rays showed no evidence of 
arthritis, that ROM was full and pain free, and that the 
veteran had full use of these joints.  The examiner further 
noted that the findings on examination revealed no impact on 
the veteran's usual daily activities.

On the chronic fatigue syndrome (CFS) portion of the March 
2007 examination, the veteran claimed that he was unable to 
work due to his back pain and pain in his other joints, and 
that he could not walk more than a few yards.  The examiner 
noted the absence of any symptoms.  There was no evidence of 
pharyngitis, cervical lymphadenopathy, axillary 
lymphadenopathy, or other significant abnormal findings.  The 
examiner specifically noted that X-rays and laboratory values 
were normal.

The examiner noted that the criterion of new onset of 
debilitation fatigue that is severe enough to reduce or 
impair average daily activity below 50 percent of the 
veteran's pre-illness activity level for a period of six 
months was not met.  Also noted was that other clinical 
conditions that may produce similar symptoms had not been 
excluded by thorough evaluation and laboratory tests.  The 
examiner specifically noted that at least six of the 10 CFS 
diagnostic criteria were not met.  The examiner observed that 
the veteran could not provide a consistent history of swollen 
joints, fevers, or primary care provider evaluations for his 
complaints.  He had not been seen by a rheumatologist, and he 
had not been found to have any evidence of chronic 
inflammation, as his lab studies were normal.  His VA records 
revealed his primary treatment to have been for psychiatric 
issues.  The examiner opined the veteran's claimed symptoms 
were not caused by or were the result of his active service 
between November 1990 and September 1991.

On the neurological portion, the veteran expressed his 
concern about memory loss and loss of coordination.  The 
examiner noted that all clinical findings on examination were 
normal.  He noted that no neurological deficit or diagnosis 
was established, as the neurological examination was normal, 
and no further testing was needed.  The examiner noted that 
none of the veteran's complained-of problems had been 
diagnosed, and no further evaluation was indicated.

The claims file contains no evidence contrary to the findings 
set forth above.  It is noteworthy that the entries in the 
service medical records related to complaints of headaches 
were attributed to a specific incident, as was the veteran's 
December 1991 treatment, which was for a post-active service 
trauma.  In sum, there simply is little, if any, evidence to 
support the veteran's claim.  In light of the above findings 
on examinations, the Board is constrained to find that the 
preponderance of the evidence is against the veteran's claim.  
38 C.F.R. §§ 3.303, 3.317.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for chronic fatigue, weight 
change, body aches, headaches, sleep disturbance, memory 
loss, and loss of coordination, claimed as related to an 
undiagnosed illness resulting from service in the Persian 
Gulf War is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


